Actions begun by the above-named plaintiffs to recover damages for injuries caused by the negligence of the defendant were consolidated, by consent, for trial, and were tried together.
From judgment on the verdict, defendant appealed to the Supreme Court. *Page 784 
All the evidence offered at the trial tended to show that the automobile in which plaintiffs were riding from their home to their store, in the city of Charlotte, was forced from the highway into a ditch by the negligence of the driver of a bus. The controversy between the plaintiffs and the defendant arose chiefly from their conflicting contentions as to whether or not the bus was owned by the defendant and operated by its driver. There was evidence tending to sustain the contention of each party with respect to this matter. The conflicting evidence was submitted to the jury under a charge to which there were no exceptions. There was no error in excluding testimony offered as evidence that an attorney for plaintiffs, prior to the commencement of the actions, made inquiries for the purpose of ascertaining whether the bus whose driver forced the plaintiffs from the highway into the ditch was owned by defendants. Conceding that this testimony would have had some slight probative value had the inquiries been made by the plaintiffs, or either of them, it was not competent for that it does not appear that plaintiffs had authorized any one to make inquiries with respect to the matter. It does not appear that the person making the inquiries was at the time the attorney for either of the plaintiffs. The judgment is affirmed.
No error.